
	

116 HR 596 : Crimea Annexation Non-recognition Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 596
		IN THE SENATE OF THE UNITED STATES
		March 13, 2019Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To prohibit United States Government recognition of the Russian Federation’s claim of sovereignty
			 over Crimea, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Crimea Annexation Non-recognition Act. 2.Prohibition against United States recognition of the Russian Federation’s claim of sovereignty over Crimea (a)Statement of policyIt is the policy of the United States not to recognize the Russian Federation’s claim of sovereignty over Crimea, its airspace, or its territorial waters.
 (b)ProhibitionIn accordance with subsection (a), no Federal department or agency may take any action or extend any assistance that implies recognition of the Russian Federation’s claim of sovereignty over Crimea, its airspace, or its territorial waters.
 (c)WaiverThe President may waive the prohibition in subsection (b) on a case-by-case basis if the President determines that it is vital to the national security interests of the United States to do so.
			
	Passed the House of Representatives March 12, 2019.Cheryl L. Johnson,Clerk.
